978 So.2d 222 (2008)
James MEDLIN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2986.
District Court of Appeal of Florida, Fifth District.
April 1, 2008.
*223 James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Brigid E. Collins, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Savage, 589 So.2d 1016 (Fla. 5th DCA 1991); see also Jones v. State, 964 So.2d 167 (Fla. 5th DCA 2007).
SAWAYA, MONACO and TORPY, JJ., concur.